DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the device positioned inside the pipe so that the device contacts the interior of the pipe (claim 13), fracturing the formation (claim 18), and isolating different sections of the wellbore (claim 19), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9-10, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the body" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 9 and 10 recite the limitations "the top portion" and "the bottom portion" in line 1 of both claims.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the…system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 8, and 11-13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 20110185807 to Albrecht et al.
claim 1, Albrecht discloses a device 20 for measuring strain on the exterior of a pipe 14 comprising: one or more elastically deformable members 26; and one or more strain sensors 24 disposed on, or embedded within, one or more of the elastically deformable members; wherein the sensors, during use, provide data that can be used to determine strain or changes in strain in the wellbore (figs. 3-4; paragraph 0027).
Regarding claim 2, the device of claim 1, wherein one or more of the sensors are strain sensors that determine strain or changes in strain on one or more of the elastically deformable members (paragraphs 0027 and 0029).
Regarding claim 4, the device of claim 1, wherein sensors are disposed on, or embedded within, each of the one or more of the elastically deformable members (paragraph 0057).
Regarding claim 5, as best understood with respect to the 112 rejection above, the device of claim 1, wherein a plurality of elastically deformable members are dispersed radially around the pipe (paragraph 0057 and fig. 5).
Regarding claim 8, device of claim 1, further comprising one or more memory modules 48 (paragraph 0039).
Regarding claim 11, Albrecht discloses a casing 14 for a wellbore comprising: a substantially cylindrical body; and one or more strain sensors 24 disposed on, or embedded within, the substantially cylindrical body; wherein the strain sensors, during use, provide data that can be used to determine strain or changes in strain in the wellbore (figs. 3-4; paragraph 0027).
Regarding claim 12, a system for measuring strain on the exterior of a pipe comprising two or more devices 26 as claimed in claim 1 coupled to each other (paragraph 0057).
claim 13, a method of measuring strain in the pipe positioned in a wellbore comprising positioning a device 26 as claimed in claim 1 inside the pipe such that the device contacts the interior surface 30 of the pipe (fig. 5 shows that 30 is an interior surface with respect to the outer surface, and that no portion of 26 lies outside of the pipe 14).
Claim(s) 1, 2, 4, 5, 9, 11, and 12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 20060115335 to Allen et al.
Regarding claim 1, Allen discloses a device for measuring strain on the exterior of a pipe 70 comprising: one or more elastically deformable members 109; and one or more strain sensors 116 disposed on, or embedded within, one or more of the elastically deformable members; wherein the sensors, during use, provide data that can be used to determine strain or changes in strain in the wellbore (fig. 5A; paragraph 0036).
Regarding claim 2, the device of claim 1, wherein one or more of the sensors are strain sensors that determine strain or changes in strain on one or more of the elastically deformable members (paragraph 0036).
Regarding claim 4, the device of claim 1, wherein sensors are disposed on, or embedded within, each of the one or more of the elastically deformable members (fig. 5A).
Regarding claim 5, as best understood with respect to the 112 rejection above, the device of claim 1, wherein a plurality of elastically deformable members are dispersed radially around the pipe (fig. 5A).
Regarding claim 9, as best understood with respect to the 112 rejection above, the device of claim 1, wherein a top portion and a bottom portion 101 are ring shaped, and wherein the elastically deformable members are bow-shaped (fig. 5A).
claim 11, Allen discloses a casing 60/70 for a wellbore comprising: a substantially cylindrical body; and one or more strain sensors 116 disposed on the substantially cylindrical body; wherein the strain sensors, during use, provide data that can be used to determine strain or changes in strain in the wellbore (fig. 5A; paragraph 0036).
Regarding claim 12, a system for measuring strain on the exterior of a pipe comprising two or more devices as claimed in claim 1 coupled to each other (figs. 3-4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht or Allen in view of US 20120230151 to Almaguer.
Albrecht and Allen teach the sensors of the device from claim 1 above, but they do not specifically teach that one or more of the sensors are position/orientation sensors.
paragraph 0022- The tool string may also include one or more orienting devices including, but not limited to: a focused magnetic device or one or more magnetometer-based sensors) that are used to determine a change in position or orientation of the device within the pipe (paragraph 0055- In addition, another strategy involves the attachment of a magnetic source to an outer or inner surface of the casing or tubing prior to installation in the borehole in the desired orientation for a particular subsequent operation). It would have been obvious to one having ordinary skill in the art to utilize the orientation sensors of Almaguer within the Albrecht or Allen device in order to improve the orientation of the device in the borehole (see Almaguer, paragraph 0003- Improved methods and downhole tools are disclosed for the imaging of a borehole for the purpose of properly orienting various downhole operational tools within the borehole).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht or Allen in view of US 20100300685to Del Campo et al.
Albrecht and Allen teach the device from claim 1 above, but they do not specifically teach that there are one or more accelerometers.
Del Campo, drawn to wellbore instruments, teaches that there are one or more accelerometers (paragraph 0052- In some examples, the measurements made by the accelerometer 116 and/or the strain gauges 118, 120 may be compared to peak values associated with damaging shock to the instrument 10A).  It would have been obvious to one having ordinary skill in the art to utilize the accelerometers of Del Campo within the Albrecht or Allen device in order to increase safety (see Del Campo, paragraph 0052- In the case of strain gauge 118, 120 measurements, the shock applied to the instrument is related to the inertia of the instrument (related to its mass and/or rotational moment of inertia) and the acceleration. In any case, indication of shock applied to the instrument in excess of safe levels may provide the system operator with warning to adjust operations on the drilling unit (24 in FIG. 1) to avoid damage to the instrument 10A).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht or Allen in view of US 20170284188 to Igarashi et al.
Albrecht and Allen teach the device from claim 1 above, but they do not specifically teach that there are one or more gyroscopes.
Igarashi, drawn to wellbore instruments, teaches that there are one or more gyroscopes (paragraph 0021- The present disclosure relates to downhole sensing and sensors. In particular, the disclosure relates to MEMS gyroscopes used, for example, to provide position information concerning downhole tools (e.g., logging, drilling tools) deployed into wellbores).  It would have been obvious to one having ordinary skill in the art to utilize the gyroscopes of Igarashi within the Albrecht or Allen device in order to increase safety and reliability (see Igarashi, paragraph 0021- The MEMS gyroscope is an inductive type sensor that may be used in downhole applications involving small size, low cost, manufacturability, temperature reliability, measurement accuracy, efficiency, and safety needs).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of US 20070143027 to Nutt et al.
Allen, as best understood with respect to the 112 rejection above, teaches the device of claim 1 with a top and bottom portion 101 (fig. 5A).  However, it is not specifically taught that either of these portions are configured to be coupled to coiled tubing or wireline.
paragraph 0049- The tubing tool 700 is shown comprising a coiled tubing 702 with a shuttle 704 attached thereto by bow spring device 706).  It would have been obvious to one having ordinary skill in the art to utilize the coiled tubing or wireline of Nutt within the Allen device in order to inprove the deployment of sensor arrays (see Nutt, paragraph 0015- The shuttle provides a housing for the sensors and each shuttle has a magnetic coupling clamp which enables the present invention to effectively and removably deploy or spool seismic sensor arrays downhole into a survey borehole for recording multi-level three-dimensional borehole seismic data. The borehole monitoring or deployment tool comprises a coiled tubing, or a cable line, wire line, slickline or other suitable conveyance for extending a plurality of shuttle devices containing fiber optic seismic sensors where the shuttle devices have a magnetic coupling clamp controllably operable to fixedly engage and acoustically couple the shuttle to the borehole casing. The magnetic clamp is further controllably operable to disengage and uncouple the shuttle from the borehole casing).
Allowable Subject Matter
Claims 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record on form 892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026. The examiner can normally be reached 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE BOMAR/
Primary Examiner
Art Unit 3674